Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 01/12/21.  Claims 10-12,14-16 and 19 of which claims 10,14,15 and 19 are independent, were pending in this application and have been considered below. Claims 1-9,13,17 and 18 are cancelled.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 01/12/21, with respect to the rejection of  claims 10-12 and 14-16 under AIA  35 U.S.C. § 103 are being unpatentable over U.S. Patent Application Publication No. 2018/0123648 (“Nagaraja”) in view of U.S. Patent Application Publication No. 2010/0322176 (“Chen”) have been fully considered and are persuasive.  The rejection of claims has been withdrawn in view of the amendment.
Allowable Subject Matter
4.         Claims 10-12,14-16 and 19 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

7.         The following is a statement of reasons for allowance: 
Regarding claims 10,14,15  and 19, the prior art of record, specifically 
Nagaraja et al (US 2018/0123648A1) teaches a terminal (fig. 1, fig,4,115, [0050] UEs 115, an access terminal, a mobile terminal, a wireless terminal, a remote terminal) comprising: a receiver (115-d) that receives a first information about a resource for a reference signal ([0092] , At step 410, the base station 105-d may transmit a request to the UE 115-d to measure one or more beamformed (first information about a resource) reference signals. The beamformed reference signals may include a MRS, a CSI-RS, a SYNC signal such as a NR-SS, a PSS, a SSS, a DMRS, or a combination thereof.). Processor that, when receiving the first information about the resource for the reference signal, calculates, based on a measurement of the resource for the reference signal ([0156], Processor 1020 may be configured to execute computer-readable instructions stored in a memory to perform various functions (e.g., functions or tasks supporting receiver beamforming for measurements).
Chen et al (US 20100322176 Al) teaches a terminal, [0004] User equipment (UE), also commonly referred to as a terminal or a mobile station, may be a fixed or mobile device and may be a wireless device, a cellular phone, a personal digital assistant (PDA), a wireless modem card, and so on). In [0007], another type of reference signal is modulated by the same precoder as applied on the data channel, and therefore enables a UE to estimate the effective precoded MIMO channel 
Samsung (“CSI acquisition for UL NR MIMO” [online], 3GPP TSG-RAN WGI Meeting #86bis Lisbon, Portugal 10th-14th October 2016, RI-1609088, pages 1-3)(see IDS) teaches  in section 1, Introduction communication between UE to gNB. In (subsections 2.1,2.2) discloses, in an NR system, receiving UL-related DCI (information relating to beams of other devices) transmitted from a gNB, and on the basis of this, controlling UL precoding, wherein the selection of the precoding is UE-centric gNB-aided precoder selection (equivalent to autonomously selecting a transmission beam), and DCI format 4 in Rel.10 LTE is used as frequency non-selective precoding (equivalent to BS centric precoding: not autonomously determining a transmission beam). In performing UE-centric gNB-aided precoder selection in this case, this is performed on the basis of UL-related DCI (information relating to beams of other devices) transmitted from a gNB.
Akkarakaran et al (US 20180241452) teaches in [0002], methods and apparatus for beam sweeping for control and data transmissions. In [0033], a communication link may be established using an optimized set of beams, through which data and control information are transmitted between a pair of wireless communication devices. In [0087], UE may transmit a beam failure recovery request (BFRQ) to inform the gNB that the beams currently used for communication have failed due to low signal strength, 
However, none of the prior arts cited alone or in combination provides the motivation to teach a processor that, when receiving the first information about the resource for the reference signal, calculates, based on a measurement of the resource for the reference signal, a precoder for non-codebook-based transmission, wherein the receiver receives a plurality of the first information used in a plurality of periods, and wherein the processor calculates the precoder based on the resource that is used in a period of the plurality of periods. Independent claims 14, 15 and 19 contain substantially similar limitations.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 8, 2021